UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WAYNE CASTEEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00029-F-2)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Casteen appeals the district court’s order imposing

a 60–month prison sentence upon revoking his supervised release.

On appeal, he claims that his sentence to the statutory maximum

is    substantively    plainly     unreasonable      because     it    was    greater

than    necessary     to   satisfy    the     purposes    of    sentencing.       We

affirm.

       We will not disturb a district court’s revocation sentence

unless it falls outside the statutory maximum or is otherwise

“plainly unreasonable.”        United States v. Padgett, 788 F.3d 370,

373 (4th Cir.) (citing United States v. Crudup, 461 F.3d 433,

437 (4th Cir.2006)), cert. denied, __ U.S. __, 136 S. Ct. 494

(2015).      Only if the revocation sentence is unreasonable must we

assess whether it is plainly so.                Id. (citing United States v.

Moulden, 478 F.3d 652, 656 (4th Cir.2007)).                      “In determining

whether a revocation sentence is unreasonable,” we are informed

by the same procedural and substantive considerations that guide

our    review    of   original       sentences      but   “we    strike      a   more

deferential     appellate     posture.”       Id.   (citations        and    internal

quotation marks omitted).

       A district court “retains broad discretion to ... impose a

term    of    imprisonment    up     to   the    statutory      maximum.”         Id.

(citations and internal quotation marks omitted).                     In exercising

such discretion, the district court “is guided by the Chapter

                                          2
Seven policy statements in the federal Guidelines manual, as

well as the statutory factors applicable to revocation sentences

under 18 U.S.C. §§ 3553(a), 3583(e).”                          United States v. Webb,

738 F.3d 638, 641 (4th Cir. 2013).                           “Chapter Seven instructs

that, in fashioning a revocation sentence, ‘the court should

sanction primarily the defendant’s breach of trust, while taking

into    account,         to     a    limited     degree,     the     seriousness     of     the

underlying violation and the criminal history of the violator.’”

Id.    (quoting          U.S.       Sentencing    Guidelines        Manual     ch.   7,     pt.

A(3)(b) (2012)).

       “Although § 3583(e) enumerates the factors a district court

should consider when formulating a revocation sentence, it does

not expressly prohibit a court from referencing other relevant

factors omitted from the statute.”                     Id.     Moreover, “the factors

listed    in    §       3553(a)(2)(A)       are      intertwined       with    the   factors

courts are expressly authorized to consider under § 3583(e).”

Id. (citations omitted).                  Thus, “although a district court may

not    impose       a    revocation       sentence     based       predominately     on     the

seriousness         of    the       releasee’s    violation     or    the     need   for    the

sentence       to       promote       respect    for   the     law    and     provide      just

punishment . . . mere reference to such considerations does not

render    a     revocation           sentence     procedurally        unreasonable         when

those factors are relevant to, and considered in conjunction

with, the enumerated § 3553(a) factors.”                           Id. at 642 (citation

                                                 3
omitted); see USSG ch. 7, pt. A(3)(B) (punishing new criminal

conduct is not “the primary goal of a revocation sentence,” but

the    “nature    of    the   conduct   leading        to      the    revocation     [is]

considered in measuring the extent of the breach of trust”).

       Here, the district court properly considered the Chapter 7

policy statements as well as the relevant § 3553(a) factors.

The     court    also     appropriately        considered       Casteen’s        admitted

struggles with substance abuse.                On these facts, we cannot say

that      the     sentence       imposed        was      substantively            plainly

unreasonable.           Accordingly,    we      affirm      the      district     court’s

order.     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented           in   the   materials

before    this    court    and   argument      would     not    aid       the   decisional

process.

                                                                                  AFFIRMED




                                           4